DETAILED ACTION
Claims 31-39 are under current consideration. Note that part a of claim 31 is under current consideration. 
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn.
To allow entry of the new art rejection(s) below, this action is made non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections-New
Claim 31 is objected to because of the following informalities: see line 4 for “amino acid substation” instead of ---amino acid substitution---.  Note that the typographical error is found throughout the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2-New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 31, part f which is directed to the sequence set forth by instant SEQ ID NO: 6 wherein the sequence comprises 31 amino acids total. Part f indicates that there is at least one amino acid substitution at amino acid residue(s) 162, 164, 166, 177, 187, 192 or 193 thereof. However, the claim indicates that the peptide of part f comprises “amino acid residues 161-195”; this exceeds the peptide length of 31 amino acids of SEQ ID NO: 6. Thus, part f of claim 31 is not clear.
See claim 31 for providing SEQ ID NOs in parentheses. As claimed, it is not clear whether the SEQ ID NOs represent peptide examples or the actual sequences. The Office recommends removing the parentheses so that it is clear that the sequences as set forth by the sequence identifiers are the actual sequences being claimed; note that this is how the claims will be interpreted for this action.
Appropriate correction is required.
 Claim Rejections - 35 USC § 102-NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-35 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Elledge (20190055545-see attached form 892).
The claims are directed to (in part): a mutant peptide comprising: (a) amino acid residues 161-197 of RSV G protein as set forth by SEQ ID NO: 1 with at least one amino acid substitution at amino acid residue(s) 162, 164, 166, 167, 187, 192 and/or 193 thereof; see claim 31, including the functional limitations of the claimed structures.
Elledge describes the scanning mutagenesis of the RSV G protein using alanine; see para. 78 for the figure legend for Figure 13A describing the peptide as immunogenic. See Figure 13A for disclosing the single mutants of the RSV G protein which comprises the sequence set forth by instant SEQ ID NO: 1. Thus, Elledge meets the substitutions at residues at 162, 164, 166, 167, 187, 192 or 193 thereof as claimed. The alanine scan described by the inventor meets the structural limitations of instant claims 33-35, including the amino acid substitution comprising a different charge, size or shape and a different side chain compared to the unsubstituted amino acid. 
Given Elledge meets the structural limitations of the instant claims, the functional properties of the instant claims must also be met; see instant claims 31 and 32.
The claims are not free of the prior art. 
Claim Rejections - 35 USC § 103-NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elledge (20190055545-see attached form 892) as applied to claims 31-35 above.
See claims 36-39 which are directed to (in part): a tyrosine for histidine at position 164, a glutamate for lysine at 166, a tryptophan for serine at 177 or an arginine for serine at 177 or a combination thereof (claim 36); a glutamate for lysine at 166 and a lysine for glutamate at amino acid 187 (claim 37); a lysine for glutamine at 192 and 193 (claim 38); a composition that comprises the mutant of claim 31 (claim 39). 
Elledge does not explicitly express the limitations of claims 36-39.
However, it would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate different amino acids than alanine as a substitution in different positions along the RSV G protein, including tyrosine, glutamate, glutamine, lysine, serine, etc. One would have been motivated to do so for the advantage of determining the functional contribution of an amino acid, including its charge or space-filling volume or the length of the side chain, in the peptide as an immunogen or its tertiary structure or binding to specific antibodies.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the mutant peptide in a composition for administration. One would have been motivated to do so for the advantage of characterizing its immune response in an animal model.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used; for example, introducing amino acid substitutions in an RSV G protein peptide.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648